Citation Nr: 1017328	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  07-21 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for service-connected posttraumatic stress disorder 
(PTSD) prior to May 14, 2009.

2.  Entitlement to service connection for cold injuries 
involving the upper extremities.

3.  Entitlement to service connection for a lumbar spine 
disorder.


WITNESS

Appellant 


REPRESENTATION

The American Legion



ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran had active military service from January 1951 to 
December 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal as to issues 2 and 3 are REMANDED to the RO via 
the Appeals Management Center in Washington, DC.  VA will 
notify the appellant if further action is required.


FINDINGS OF FACT

Effective July 27, 2005, the Veteran's PTSD was productive of 
occupational and social impairment with reduced reliability 
and productivity, disturbances in motivation and mood, and 
difficulty in establishing and maintaining effective work 
relationships.

 


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent for PTSD 
have been met effective July 27, 2005.  38 U.S.C.A. §§ 1155, 
5103, 5103A and 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7 and 4.130, Diagnostic 
Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, in a June 2009 rating decision, the RO 
granted the Veteran an increase in his disability rating to 
50 percent for his PTSD, but assigned an effective date no 
earlier than May 14, 2009, the date of the last VA 
examination.  In a July 2009 written statement and at the 
March 22, 2010, Board hearing, the Veteran indicated his 
satisfaction with the assignment of a 50 percent disability 
rating but disagreed with the assignment of May 14, 2009, as 
the effective date.  Thus, the Board finds that the Veteran 
has limited his appeal for an increased disability rating for 
his service-connected PTSD to whether a 50 percent disability 
rating is warranted prior to May 14, 2009.  The Board answers 
that question in the affirmative.

Initially, the Board notes that, in light of the above 
limitations the Veteran has placed on his appeal, the grant 
of a 50 percent disability rating for the Veteran's service-
connected PTSD represents a complete grant of the benefit 
sought on appeal.  Thus, no discussion of VA's duty to notify 
and assist is necessary.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disorders.  38 C.F.R. § 4.130.  
Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id. 
at 443. 

The current 30 percent disability rating requires a 
showing of:

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events).

A 50 percent disability rating requires a showing of:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with 
periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability 
to establish and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130.

A GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  

The Board notes that the Veteran initially underwent VA 
examination in relation to his claim in April 2006.  Although 
the VA examiner stated that the Veteran was experiencing a 
low number and frequency of mild PTSD symptoms and assigned a 
GAF score of 70, he also stated that the Veteran's PTSD 
symptoms would cause significantly reduced productivity and 
interference in his ability to interact effectively and work 
efficiently, which are consistent with the criteria for a 50 
disability rating.  Furthermore, the Board finds that the VA 
treatment records during the appeal period also show the 
Veteran has disturbances in his motivation and mood, 
including isolating himself at home and discontinuing 
participation in some of the civic organizations he had 
previously enjoyed being involved in.  Moreover, the GAF 
scores seen in the VA treatment records range from 50 to 63, 
but mostly in the low 50 range.  Although the higher GAF 
scores appear to indicate an improvement in the Veteran's 
PTSD symptoms, they do not show a consistent improvement 
sufficient to warrant a staging of ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505, 510 (2007) (staged ratings are 
appropriate for an increased-rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings).  

Based upon the foregoing, the Board finds that the Veteran's 
disability picture is more consistent with the criteria for a 
50 percent disability rating during the entire appeal period.  
Thus the Veteran's appeal is granted to the extent that a 50 
percent disability rating for service-connected PTSD is 
awarded for the entire appeal period.

The Board also must address the effective date of its grant 
of an increase disability rating prior to May 14, 2009, as 
the Veteran, via his representative, argued at the March 2010 
hearing that the increase to 50 percent should be taken back 
at least to the date of the Notice of Disagreement, which was 
received on July 27, 2006.  However, the Board finds that the 
50 percent disability rating should be effective the date of 
the Veteran's claim, July 27, 2005, as the findings at the VA 
examination in April 2006 established entitlement to a 50 
percent disability rating.  See 38 C.F.R. § 3.400(o)(2) 
(effective date of increased rating is earliest date an 
increase in disability was factually ascertainable if claim 
is received within one year from such date otherwise, date of 
receipt of claim).


ORDER

Entitlement to a disability rating of 50 percent for service-
connected posttraumatic stress disorder (PTSD) is granted 
effective July 27, 2005, subject to controlling regulations 
governing the payment of monetary benefits.


REMAND

The Board finds that remand of the Veteran's claims for 
service connection for cold injuries to the bilateral upper 
extremities and back is necessary to obtain appropriate VA 
examinations to determine the exact nature of any current 
disability and to obtain medical nexus opinions.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim but 
(1) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the Veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service. The third 
part could be satisfied by competent evidence showing post-
service treatment for a condition or other possible 
association with military service.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Scheduled the Veteran for the following 
VA examinations.  The claims file must be 
provided to each examiner for review in 
conjunction with the examination.  The 
examiner should indicate in the report that 
the claims file was reviewed, and provide a 
complete rationale for all conclusions and 
opinions.

Cold Injury Protocol Exam - The examiner 
should be directed to only elicit information 
regarding the Veteran's claims that he had 
cold injuries to his bilateral upper 
extremities and not his feet for which he is 
already service-connected.  After examining 
the Veteran and conducting any necessary 
diagnostic tests and/or studies, the examiner 
should provide a diagnosis of any current 
cold injury residuals the Veteran has 
involving the bilateral upper extremities 
and, if so, provide a opinion whether it is 
at least as likely as night (i.e., at least a 
50 percent probability) that any current 
bilateral upper extremities cold injury 
residuals are related to any injury or 
disease incurred in service, specifically 
whether they are related to exposure to 
extreme cold during the Veteran's combat 
service in Korea in 1952.  In rendering an 
opinion, the examiner must discuss the 
Veteran's report, if any, of a continuity of 
symptoms since service.

Spine Exam - All necessary diagnostic tests 
and/or studies should be conducted to 
determine the exact nature of any current 
lumbar spine disorder(s).  After reviewing 
the claims file and examining the Veteran, 
the examiner should render an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that any current lumbar spine disorder(s) is 
related to any injury or disease incurred in 
service, including whether any arthritis of 
the lumbar spine is due to or the result of 
the Veteran's exposure to cold weather as a 
combat veteran in Korea in 1952.  In 
rendering an opinion, the examiner must 
discuss the Veteran's report, if any, of a 
continuity of symptoms since service.

2.  Thereafter, the Veteran's claims should 
be readjudicated.  If such action does not 
resolve the claims, a Supplemental Statement 
of the Case should be issued to the Veteran 
and his representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, these claims should be 
returned to this Board for further appellate 
review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


